DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note

Claim 13 is found to recite the trademark “Bluetooth Low Energy (BLE)”. While the presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v) and Trademarks or Trade Names in a Claim. See MPEP§ 2173.05(u).

Specification


Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. See MPEP § 608.01(v) Marks Used in Commerce and Trade Names.

Allowable Subject Matter

Claims 22 - 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8, 10, 14, 16, and 18 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0065517 to SVENSSON et al. (hereinafter “SVENSSON”) in view of U.S. Patent Publication 2010/0199092 to ANDRUS et al. (hereinafter “ANDRUS”) and U.S. Patent Publication 2018/0025146 to VASYLTSOV et al. (hereinafter “VASYLTSOV”).

Regarding Claim 1 (Original), SVENSSON discloses a method for facilitating communication between two electronic devices (FIG. 1 is a block diagram of an example system that controls pairing between a pairing entity 100 and an electronic resource 110. [¶ 0032]), the method comprising:
facilitating, by a first electronic device, motion of a second electronic device in a motion sequence (Referring to FIGS. 1 and 2, the electronic resource 110 generates (block 202) a motion challenge that identifies a physical motion that is to be followed by the pairing entity 100 to obtain pairing to the electronic resource 110.  The motion challenge may be displayed as a moving cursor or other pattern on a display device of the electronic resource 110.  The pairing entity 100 is moved (e.g., translational movement and/or rotation) to provide a motion response that is received by and/or sensed by the electronic resource 110.  The electronic resource 110 compares (block 204) the motion response by the pairing entity 100 to the motion challenge, and controls (block 206) pairing between the pairing entity 100 and the electronic resource 110 in response to the comparison. [¶ 0035);
detecting, by the second electronic device, motion of the second electronic device in the motion sequence (The motion information may be received from the 
wirelessly communicating, by a communication interface of the second electronic device (FIG. 1 is a block diagram of an example system that controls pairing between a pairing entity 100 and an electronic resource 110.  The pairing process can establish a dedicated communication channel between the pairing entity 100 and the electronic resource 110 to allow communication of information traffic there between. [¶ 0032])

SVENSSON does not explicitly disclose, or is not relied on to disclose:
determining, by the second electronic device, a key from the motion sequence from said detecting, the key being usable to communicate with the first electronic device; and
wirelessly communicating, by a communication interface of the second electronic device, with the first electronic device using the key 

However, in the same field of endeavor, ANDRUS teaches:
determining, by the second electronic device, a key from the motion sequence from said detecting, the key being usable to communicate with the first electronic device (Each device in a communications network can detect a common physical stimulus (e.g., a stimulus that affects both devices) and then generate an authentication key based on the common stimulus. … To obtain matching authentication keys based on a common physical stimulus, each device may use ; and
wirelessly communicating, by a communication interface of the second electronic device (FIG. 9 is a flow chart of an illustrative process for generating an authentication key in accordance with one embodiment of the invention.  Process 900 can be used to generate an authentication key based on a common physical stimulus.  … the authentication key can be used to form a secure network between a first communications device (e.g., communications device 110 of FIG. 1) and a second communications device (e.g., communications device 120 of FIG. 1).  Process 900 may begin with step 910. [¶ 0072])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON with that of ANDRUS for advantage of communications methods, devices, and systems for generating authentication keys based on one or more physical stimuli. (ANDRUS: ¶ 0001)
While the combination of SVENSSON and ANDRUS does not explicitly teach, or is not relied on to teach, in the same field of endeavor VASYLTSOV teaches:
wirelessly communicating, by a communication interface of the second electronic device, with the first electronic device using the key (FIG. 1 is a block diagram of 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON and ANDRUS with that of VASYLTSOV for advantage of providing a secure communication channel with another electronic device. (VASYLTSOV: ¶ 0006)

Regarding Claim 2 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
SVENSSON further discloses further comprising:
monitoring, by the first electronic device, activity data for a user from motion of the second electronic device when the second electronic device is supported by the user, wherein said wirelessly communicating comprises outputting, via the communication interface, the activity data to the first electronic device (the electronic pairing entity 400 includes the motion sensor 420, one or more microprocessors 410, and a wireless communications transceiver 430.  The motion sensor 420 outputs a motion signal that is indicative of translational movement of the electronic pairing entity 400 along one or more defined axes (e.g., the illustrated x, y, 

Regarding Claim 3 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
SVENSSON further discloses:
wherein said facilitating comprises presenting, by a display of the first electronic device, instructions to a user for moving the second electronic device in the motion sequence (the motion challenge is displayed as a motion pattern on a display device of the electronic resource.  The motion pattern shows motions that are to be followed by corresponding physical motion of the pairing entity, such as by moving and/or rotating the pairing entity in the manner shown by the displayed motion pattern. [¶ 0015] … Referring to FIGS. 1 and 2, the electronic resource 110 generates (block 202) a motion challenge that identifies a physical motion that is to be followed by the pairing entity 100 to obtain pairing to the electronic resource 110.  The motion challenge may be displayed as a moving cursor or other pattern on a display device of the electronic resource 110.  The pairing entity 100 is moved (e.g., translational movement and/or rotation) to provide a 

Regarding Claim 4 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
SVENSSON further discloses:
wherein said facilitating comprises moving the first electronic device in a way that physically moves the second electronic device in the motion sequence (the motion challenge is displayed as a motion pattern on a display device of the electronic resource.  The motion pattern shows motions that are to be followed by corresponding physical motion of the pairing entity, such as by moving and/or rotating the pairing entity in the manner shown by the displayed motion pattern. [¶ 0015]. The Examiner notes that it is ambiguous as to whether the physical movement of the second device is in respect to the first device or in respect to some other reference … e.g., IF movement is detected AND the detected movement is “identical,” then there is no effective movement between the devices.)

Regarding Claim 5 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
SVENSSON further discloses:
wherein said detecting is performed using an accelerometer (The motion information may be received from the pairing entity through a wireless 

While a “motion sensor” able to “generate” “a sequence of acceleration values”would be interpreted as an accelerometer, in the spirit of the present invention, ANDRUS is further relied on to teach:  
wherein said detecting is performed using an accelerometer (sensor 112 may include a motion sensing component for detecting the movement of device 110.  For example, a motion sensing component can include one or more three-axes acceleration motion sensing components (e.g., an accelerometer) operative to detect linear acceleration in three directions (i.e., the x or left/right direction, the y or up/down direction, and the z or forward/backward direction). [¶ 0028])

Motivation to combine the teaching of SVENSSON with that of ANDRUS given in Claim 1 above.

Regarding Claim 8 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
SVENSSON further discloses a light sensor (the motion information may 
alternatively be captured by a camera in the electronic resource that is observing motion of the pairing entity. [¶ 0016])
ANDRUS further teaches:
further comprising determining, by the first electronic device, that the second electronic device is proximate to the first electronic device, wherein said determining is performed using an output of a light sensor, a microphone, or a touch sensor of the first electronic device (environmental sensing components may include, for example, proximity sensors, thermal sensors, optical sensors, infra-red sensors, light sensors, pressure sensors, acoustic sensors, any other suitable type of sensor, or any combination thereof. [¶ 0030] … Device 1320 also can include exciter 1322.  Exciter 1322 may provide physical stimuli for generating an authentication key that can be used to form secure networks with other devices (e.g., device 1310).  [¶ 0100] … Exciter 1322 can provide any suitable type or number of physical stimuli for detection by another device (e.g., device 1310).  For example, exciter 1322 may provide one or more movement stimuli (e.g., vibrations), light stimuli (e.g., a strobe), sound stimuli, any other emitted radiation stimuli, or any combination thereof.  The type of stimuli provided by exciter 1322 may correspond to the type of stimuli that sensors in other devices (e.g., sensor 1312) can detect.  The number of stimuli provided by exciter 1322 may vary depending on the characteristic value being measured by another device (e.g., device 1310). [¶ 0101] … device 1310 may be positioned in a special manner for detecting the one or more stimuli generated by exciter 1322.  For example, device 1310 may be positioned so that sensor 1312 is adjacent to exciter 1322 when exciter 1322 is providing one or more stimuli.  In embodiments where the one or more physical stimuli include movement, the devices may be held together to ensure that any movement of exciter 1322 is accurately detected 

Motivation to combine the teaching of SVENSSON with that of ANDRUS given in Claim 1 above.

Regarding Claim 10 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
SVENSSON further discloses:
wherein the motion sequence comprises a series of turns or vibrations of the second electronic device, and said determining the key comprises decoding the key from the series of turns or vibrations (The motion information may be received from the pairing entity through a wireless communication interface as a sequence of acceleration values generated by a motion sensor in the pairing entity. [¶ 0016] … FIG. 1 is a block diagram of an example system that controls pairing between a pairing entity 100 and an electronic resource 110.  The pairing process can establish a dedicated communication channel between the pairing entity 100 and the electronic resource 110 to allow communication of information traffic there between. [¶ 0032] … Referring to FIGS. 1 and 2, the electronic resource 110 generates (block 202) a motion challenge that identifies a physical motion that is to be followed by the pairing entity 100 to obtain pairing to the 

Regarding Claim 14 (Original), SVENSSON discloses an apparatus (Examples of the pairing entity 100 include … an electronic communication terminal. [¶ 0033]) comprising: 
a housing (Examples of the pairing entity 100 include … an electronic communication terminal. [¶ 0033]. The Examiner notes that a physical entity as disclosed by SVENSSON would obviously include some sort of housing (e.g., a rigid casing or cover that encloses and protects internal components)); 
a motion sensor supported by the housing and configured to monitor motion of the housing (The motion information may be received from the pairing entity through a wireless communication interface as a sequence of acceleration values generated by a motion sensor in the pairing entity. [¶ 0016]); 
a communication interface configured to wirelessly communicate with an electronic device (that is configured to be paired to an electronic resource.  The electronic pairing entity includes a wireless communication transceiver, a motion ; and a 
controller supported by the housing and configured to: 
detect a motion sequence from motion of the housing (The motion information may be received from the pairing entity through a wireless communication interface as a sequence of acceleration values generated by a motion sensor in the pairing entity. [¶ 0016]), 
communicate with the electronic device via the communication interface (FIG. 1 is a block diagram of an example system that controls pairing between a pairing entity 100 and an electronic resource 110.  The pairing process can establish a dedicated communication channel between the pairing entity 100 and the electronic resource 110 to allow communication of information traffic there between. [¶ 0032])

SVENSSON does not explicitly disclose, or is not relied on to disclose:
determine a key from the motion sequence, and 
communicate with the electronic device via the communication interface using the key.

However, in the same field of endeavor, ANDRUS teaches:
determine a key from the motion sequence (Each device in a communications network can detect a common physical stimulus (e.g., a 
communicate with the electronic device via the communication interface (FIG. 9 is a flow chart of an illustrative process for generating an authentication key in accordance with one embodiment of the invention.  Process 900 can be used to generate an authentication key based on a common physical stimulus.  … the authentication key can be used to form a secure network between a first communications device (e.g., communications device 110 of FIG. 1) and a second communications device (e.g., communications device 120 of FIG. 1).  Process 900 may begin with step 910. [¶ 0072])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON with that of ANDRUS for advantage of communications methods, devices, and systems for generating authentication keys based on one or more physical stimuli. (ANDRUS: ¶ 0001)
 and ANDRUS does not explicitly teach, or is not relied on to teach, in the same field of endeavor VASYLTSOV teaches:
communicate with the electronic device via the communication interface using the key (FIG. 1 is a block diagram of an electronic device according to an example embodiment.  As illustrated in FIG. 1, a first electronic device 1000 and a second electronic device 2000 may communicate with each other via a secure communication channel 10.  The secure communication channel 10 may refer to a communication channel for transmission of data encoded using a secret key. [¶ 0026])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON and ANDRUS with that of VASYLTSOV for advantage of providing a secure communication channel with another electronic device. (VASYLTSOV ¶ 0006)

Regarding Claim 16 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the apparatus of claim 14.
SVENSSON discloses motion of the housing (Thus, a user may be challenged to follow sinusoidal, spiral, and/or other curved line and/or straight line patterns, being dynamically drawn on the display device, by moving the pairing entity 100. [¶ 0037])
VASYLTSOV teaches wherein
the housing is configured to be attached to a user, and the controller is configured to determine an activity parameter for the user from motion of the housing (the first and second electronic devices 1000 and 2000 may be wearable devices that are attached to a user's body and perform a computing operation, or a gloves, glasses, goggles, a helmet, an armband, a watch, a ring, a necklace, etc, which are non-limiting examples. [¶ 0027] … The motion sensor 1200 may generate a second signal SIG_2 by detecting a motion of the first electronic device 1000.  For example, the motion sensor 1200 may include an accelerometer and/or a gyroscope and may generate the second signal SIG_2 by detecting the motion of the first electronic device 1000, for example, rotation, movement, etc. The motion sensor 2200 of the second electronic device 2000 may operate in the same or similar way to the motion sensor 1200 of the first electronic device 1000. [¶ 0030])

Motivation to combine the teaching of SVENSSON and ANDRUS with that of VASYLTSOV given in Claim 1 above.

Regarding Claim 18 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the apparatus of claim 14.
SVENSSON discloses:
wherein the motion sequence comprises a series of vibrations or turns of the housing (Referring to FIGS. 1 and 2, the electronic resource 110 generates (block 202) a motion challenge that identifies a physical motion that is to be 

ANDRUS teaches: 
the controller is configured to determine the key by decoding the series of vibrations or turns (Each device in a communications network can detect a common physical stimulus (e.g., a stimulus that affects both devices) and then generate an authentication key based on the common stimulus. … To obtain matching authentication keys based on a common physical stimulus, each device may use an identical, predetermined algorithm to generate its key.  The algorithm can be determinative so that the same sensor output will always result in the same authentication key.  In this manner, the devices can, based on a common physical stimulus, automatically generate authentication keys having the same value and establish a secure network. [¶ 0022])

 SVENSSON with that of ANDRUS given in Claim 1 above.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON in view of ANDRUS, VASYLTSOV, U.S. Patent Publication 2016/0105923 to CHEN et al. (hereinafter “CHEN”) and U.S. Patent 9939784 to BERARDINELLI.

Regarding Claim 6 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
While SVENSSON further discloses further comprising 
pairing the second electronic device with the first electronic device (For communication systems, pairing in general is the act of grouping two or more entities together for various purposes such as establishing a dedicated communication channel, building a trust relationship, and authenticating/identifying each other.  [¶ 0003] … Pairing is in many cases a primary way for starting such interactions, and it thus is desirable to provide pairing processes that balance demands for human interface simplicity and communication security. [¶ 0004])

 
pairing the second electronic device with the first electronic device using the key (The present invention provides an equipment pairing method used to realize pairing between a mobile terminal and a wearable device.  The method includes: an information obtaining step, recording a first motion information of the mobile terminal by the mobile terminal, and recording a second motion information of the wearable device by the wearable device; an information interaction step, transmitting a first pairing request comprising the first motion information which will be used as a pairing key by the mobile terminal, or transmitting a second pairing request comprising the second motion information which will be used as a pairing key by the wearable device. [¶ 0025])
activating an indicator of the second electronic device in response to said pairing (In step 716, determining connection if verification passes and transmitting successful pairing information to the second motion detecting module and recording the pairing information by the smart watch, and canceling the countdown. [¶ 0119]. The Examiner notes that consistent with e.g., ¶ 0093 of the present Specification, and lacking an explicit definition to the contrary, “indicator” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as something that in some, way, shape, or form “indicates” a condition. “Indicator” is not interpreted as a requirement for e.g., a visual or audible user indicator (see 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON, ANDRUS, and VASYLTSOV with that of CHEN for advantage of achiev[ing] pairing and connection between the terminal and the wearable device conveniently and accurately. (CHEN: ¶ 0006)
While, again, “indicator” is not interpreted as a requirement for e.g., a visual or audible user indicator, in the spirit of the present invention, BERARDINELLI is relied on to teach:
activating an indicator of the second electronic device in response to said pairing (when performing pairing with the external digital device 18.2, the smart watch 18.1 may display an indicator, representing pairing success, on the display unit. [Column 9 Lines 19 – 25])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON, ANDRUS, VASYLTSOV, and CHEN with that of BERARDINELLI for advantage of smartwatches and fitness trackers … designed to allow users to track complex motions requiring the use of motion sensors such as gyroscopes, 

Claims 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON in view of ANDRUS, VASYLTSOV, and U.S. Patent Publication 2018/0103917 to KIM et al. (hereinafter “KIM”).

Regarding Claim 9 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
While the combination of SVENSSON, ANDRUS, and VASYLTSOV does not explicitly teach, or is not relied on to teach, in the same field of endeavor, KIM teaches:
further comprising: covering at least part of the first electronic device with a case, the case comprising a slot or a groove; and supporting the second electronic device in the slot or the groove (the head-mounted EEG display system may include a sensing mechanism for alerting the portable electronic device 400 that the device has been coupled to the head-mounted display EEG device 300. … the sensing mechanism may be an electrical connection, a sensor such as a proximity sensor or IR detector, and/or the like.  [¶ 0063] … the head-mounted 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON, ANDRUS, and VASYLTSOV with that of KIM for advantage of a head-mounted EEG system and method of operation are provided in which the system can allow users to physically and/or operatively couple and decouple a portable electronic device with the head-mounted EEG device. (KIM: ¶ 0015)

Regarding Claim 20 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the apparatus of claim 14.
While the combination of SVENSSON, ANDRUS, and VASYLTSOV does not explicitly teach, or is not relied on to teach, in the same field of endeavor, KIM teaches:
wherein the housing is shaped to fit in a slot or a groove on the electronic device (the head-mounted EEG display system may include a sensing mechanism for alerting the portable electronic device 400 that the device has been coupled to the head-mounted display EEG device 300. … the sensing mechanism may be an electrical connection, a sensor such as a proximity sensor or IR detector, 

Motivation to combine the teaching of SVENSSON, ANDRUS, and VASYLTSOV with that of KIM given in Claim 9 above.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON in view of ANDRUS, VASYLTSOV, and BERARDINELLI.

Regarding Claim 13 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the method of claim 1.
SVENSSON further discloses:
wherein said wirelessly communicating is performed according to a Bluetooth … protocol (the pairing entity 400 may communicate the motion information from the sensor 420 to the matching microprocessor 460 using a cellular channel, and then complete pairing to setup a Bluetooth channel and/or a WLAN channel responsive to the response command indicating that a motion response sufficiently matched the motion challenge. [¶ 0061])

While the combination of SVENSSON, ANDRUS, and VASYLTSOV does not explicitly teach, or is not relied on to teach, in the same field of endeavor xxx teaches:
wherein said wirelessly communicating is performed according to a Bluetooth Low Energy protocol (radio transceiver 30.7 is a Bluetooth.RTM.  transceiver that operates on Bluetooth protocols.  As used herein, Bluetooth includes Bluetooth, ULP Bluetooth (Ultra Low Power Bluetooth), BLE (Bluetooth Low Energy), and other standards sets by Bluetooth SIG, Inc. [Column 19 Lines 12 - 19])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON, ANDRUS, and VASYLTSOV with that of BERARDINELLI for advantage of smartwatches and fitness trackers … designed to allow users to track complex motions requiring the use of motion sensors such as gyroscopes, accelerometers, compasses, and pressure sensors, fusing the sensor outputs into a single and accurate data stream for use as input commands in consumer electronics devices, and ongoing run-time calibration to ensure an optimal user experience. (BERARDINELLI: Column 2 Lines 50 – 57)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON in view of ANDRUS, VASYLTSOV, and CHEN.

Regarding Claim 15 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the apparatus of claim 14.
While SVENSSON further discloses further comprising 
pair the electronic device (For communication systems, pairing in general is the act of grouping two or more entities together for various purposes such as establishing a dedicated communication channel, building a trust relationship, and authenticating/identifying each other.  [¶ 0003] … Pairing is in many cases a primary way for starting such interactions, and it thus is desirable to provide pairing processes that balance demands for human interface simplicity and communication security. [¶ 0004])

While the combination of SVENSSON, ANDRUS, and VASYLTSOV does not explicitly teach, or is not relied on to teach, in the same field of endeavor, CHEN teaches: 
wherein the controller is configured to pair with the electronic device using the key (The present invention provides an equipment pairing method used to realize pairing between a mobile terminal and a wearable device.  The method includes: an information obtaining step, recording a first motion information of the mobile terminal by the mobile terminal, and recording a second motion information of the wearable device by the wearable device; an information interaction step, 

Motivation to combine the teaching of SVENSSON, ANDRUS, and VASYLTSOV with that of CHEN given in Claim 6 above.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON in view of ANDRUS, VASYLTSOV, and U.S. Patent Publication 2013/0057496 to HONG et al. (hereinafter “HONG”).

Regarding Claim 17 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the apparatus of claim 14.
While the combination of SVENSSON, ANDRUS, and VASYLTSOV does not explicitly teach, or is not relied on to teach, in the same field of endeavor, HONG teaches:
wherein the motion sequence is programmed at device manufacture (the motion pattern storage 120 may combine a straight direction of FIG. 2 with a rotation 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON, ANDRUS, and VASYLTSOV with that of HONG for advantage to provide a mobile terminal for executing a screen unlock based on a motion and a method thereof, capable of reinforcing security of personal information stored in the mobile terminal. (HONG: ¶ 0006)

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over SVENSSON in view of ANDRUS, VASYLTSOV, and U.S. Patent Publication 2009/0195959 to LADOUCEUR et al .(hereinafter “LADOUCEUR”).

Regarding Claim 21 (Currently Amended), the combination of SVENSSON, ANDRUS, and VASYLTSOV teaches the apparatus of claim 14.
While the combination of SVENSSON, ANDRUS, and VASYLTSOV does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LADOUCEUR teaches:
wherein the housing comprises a plurality of pads comprising a conductive material or a dielectric material (The embodiments described herein generally relate to a portable electronic device.  Examples of portable electronic devices include mobile, or handheld, wireless communication devices such as … cellular phones, cellular smart-phones … and the like. [¶ 0020] … The housing 74 includes a plurality of touch sensor pads 75 incorporated therein. the touch sensor pads 75 are capacitive touch sensor pads 75 located at the outer surface of the housing 74 and connected to the controller 36 for detecting a user's touch. [¶ 0042] … Capacitive coupling occurs between the finger of a user and a respective one of the touch sensor pads 75, through the cover layer when the finger approaches the surface of the cover layer at the respective one of the 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SVENSSON, ANDRUS, and VASYLTSOV with that of LADOUCEUR for improvements in portable electronic devices. (LADOUCEUR: ¶ 0004)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644